Appeal from an order of disposition, Family Court, New York County (George Jurow, J.), entered on or about February 22, 1999, which, upon respondent’s admission that she had neglected the subject child, placed the child in the custody of the Commissioner of the Administration for Children’s Services for a period of 1 year, unanimously dismissed, without costs, as moot.
The appeal is moot, the order brought up having expired on February 22, 2000, one year after its entry, and subsequent orders temporarily extending placement having been entered (Matter of Rosalie C., 254 AD2d 40). Were we to reach the merits, we would find that continued placement through the agency with the current foster parent is warranted by the fact that this caretaker apparently has been trained to provide for the child’s special medical needs. We would add that the underlying finding of neglect would not be reviewable on an appeal from an order extending placement. The avenue for seeking vacatur or withdrawal of an admission on the ground that statutory procedure was not followed is to move for such relief in Family Court (Matter of Carmella J., 254 AD2d 70). Concur — Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.